An unpublish d order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT OF THE STATE OF NEVADA

E IN THE MATTER. OF THE PARENTAL I No. 66399
RIGHTS AS TO AUTUMN MAITLAND 3
AIKIA BABY GIRL BAUER, A MINOR = '
 J mm
i NGV »2 5 2614

ADOPTION CHOICES OF NEVADA,

_ Appellant, r Klgénamggum
l VS. “ﬂ.  égaﬂﬂ :

l RUDOLFO SUSQN, JR” DEPUTY mam-L
Eesponaent.

 

 

ORDER DISMISSING APPEAL

 

1

Appellant ﬁled a notiee of withdrawal of appeal. Appellant’s
f notice-ls treated as a Incision for voluntary dismissal. Cause appearing,
the motion is granted ancl this appeal is dismissed. NRAP 4203).

It is so ORDERED.

CLERK OF THE SUPREME COURT
TRACIE K. LINivN
BY:  «xv-Z

(:0: Hon. Egan K. Walker, District Judge
Eric A‘ Stovall
Surratt Law Practice, PC
Washee District Court Clerk

SUPEEME Gown
a?
NEVADA

CLERK‘S ORDER

1mm 11% 34‘55913 _—